     Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 1 of 43




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         GAINESVILLE DIVISION

MARTA VALENTIA RIVERA
MADERA, et al.,

      Plaintiffs,                            Case No. 1:18-cv-00152-MW-GRJ

v.

MICHAEL ERTEL, et al.,

     Defendants.
_____________________________________/

                          NOTICE OF COMPLIANCE

      On May 10, 2019, this Court entered an Order granting Plaintiffs Preliminary

Injunction in part and requiring: “On or before August 1, 2019, and on the first of

every month thereafter, the Secretary shall file a notice of compliance in this Court

documenting all actions taken pursuant to this Order.” See ECF 131 at 15.

Accordingly, the Secretary conducted a survey amongst the Supervisors of Elections

to ascertain what action has been taken pursuant to this Court’s May 10, 2019, Order.

All supervisors responded, with the exception of Bay County. Of the 32 counties, 8

have held or facilitated an election since May 10, 2019. Based on the responses of

the Supervisors, it appears that all of the elections held since May 10, 2019, have

complied with this Court’s requirements. The Secretary has attached a summary of

the responses for this Court’s convenience. See Exhibit 1. Additionally, the


                                         1
       Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 2 of 43




Secretary has compiled the supervisors’ responses in a single book-marked and bate-

stamped PDF together with an index.1 See Exhibit 2.


                                      Bradley R McVay (FBN 79034)
                                        General Counsel
                                       brad.mcvay@dos.myflorida.com
                                      Ashley E. Davis (FBN 48032)
                                       Deputy General Counsel
                                       ashley.davis@dos.myflorida.com
                                      Florida Department of State
                                      R.A. Gray Building Suite, 100
                                      500 South Bronough Street
                                      Tallahassee, Florida 32399-0250
                                      (850) 245-6536 / (850) 245-6127 (fax)

                                      /s/ Mohammad O. Jazil
                                      Mohammad O. Jazil (FBN 72556)
                                        mjazil@hgslaw.com
                                      Gary V. Perko (FBN 855898)
                                        gperko@hgslaw.com
                                      Joseph A. Brown (FBN 25765)
                                        josephb@hgslaw.com
                                      Hopping Green & Sams, P.A.
                                      119 South Monroe Street, Suite 300
                                      Tallahassee, Florida 32301
                                      (850) 222-7500 / (850) 224-8551 (fax)

    Dated: August 1, 2019             Counsel for the Secretary of State




1
  These counties are Alachua, Bay, Brevard, Charlotte, Citrus, Clay, Columbia,
Duval, Escambia, Flagler, Hernando, Highlands, Indian River, Jackson, Lake, Leon,
Levy, Manatee, Marion, Martin, Monroe, Okaloosa, Okeechobee, Pasco, Putnam,
St. Johns, St. Lucie, Santa Rosa, Sarasota, Sumter, Taylor, and Wakulla.
                                          2
    Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 3 of 43




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was served

via transmission of a Notice of Electronic Filing through the Court’s CM/ECF

system on this 1st day of August 2019.


                                         /s/ Mohammad O. Jazil
                                         Attorney




                                           3
                         Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 4 of 43
                                                                                                                     EXHIBIT 1
                 ACTIONS TAKEN IN RESPONSE TO COURT’S ORDER SINCE MAY 10, 2019

     County      Election               Elections                          Requests                 Website           Other
                since May     Spanish    Spanish Language      Ballot   In Person   Telephonic                     Information
                10, 2019?     Sample     Signage/Translator             Assistance  Assistance
                               Ballot
    Alachua        Yes          Yes              Yes              0          0             0        Unable to            *
                                                                                                     Track
      Bay         N/A1           *                *               *         *              *           *                 *
    Brevard        No            *                *               *         *              *           *                 *
    Charlotte      No            *                *               *         *              *           *                 *
     Citrus        No            *                *               *         *              *           *                 *
      Clay         No            *                *               *         *              *           *                 *
    Columbia       No            *                *               *         *              *           *                 *
     Duval        Yes           Yes              Yes              0        < 50            3        Unable to     Continuously
                                                                                                     Track       working to recruit
                                                                                                                     bilingual
                                                                                                                   pollworkers
    Escambia        No           *                *               *          *             *            *                *
     Flagler        No           *                *               *          *             *            *                *
    Hernando        No           *                *               *          *             *           88                *
    Highlands       No           *                *               *          *             *            *                *
      Indian        No           *                *               *          *             *            *                *
       River
     Jackson       No            *                *               *          *             *            *                *
       Lake        No            *                *               *          *             *            *                *
       Leon        Yes          Yes              Yes              0          1             1           32                *
                                                                                                    (unique)
                                                                                                    64 (total)
     Levy           No           *                *               *          *             *            *                *
    Manatee         No           *                *               *          *             *            *                *
    Marion          No           *                *               *          *             *            *                *

1
 Did Not Respond, but according to the County Supervisor of Elections’ website, has not held any elections since May 10, 2019.
* No Answer Provided
                    Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 5 of 43
                                                                                                EXHIBIT 1
             ACTIONS TAKEN IN RESPONSE TO COURT’S ORDER SINCE MAY 10, 2019

  Martin      Yes         Yes           Yes          0       0           0         1               *
 Monroe       No           *             *           *       *           *         *               *
 Okaloosa     No           *             *           *       *           *         *               *
Okeechobee    No           *             *           *       *           *         *               *
  Pasco       Yes         Yes           Yes          1       0           5      Unable to          *
                                                                                 Track
 Putnam       No           *             *           *       *           *         *                *
 St. Johns    No           *             *           *       *           *         *                *
 St. Lucie    No           *             *           *       *           *         0        Actively working
                                                                                                 toward
                                                                                            compliance with
                                                                                             Court’s order
Santa Rosa    No           *             *           *       *           *         *                *
 Sarasota     No           *             *           *       *           *         *                *
  Sumter      Yes         Yes           Yes          0       0           0         0                *
  Taylor      Yes         Yes           Yes          0       0           0      Unable to           *
                                                                                 Track
 Wakulla      Yes         Yes           Yes          0       0           0         0        Complying but no
                                                                                            Spanish Requests
Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 6 of 43
                                                           EXHIBIT 2


                             INDEX
           County                           Bates Number
          Alachua                                001
           Brevard                               002
          Charlotte                              003
            Citrus                               004
             Clay                                005
         Columbia                                006
            Duval                                007
          Escambia                               008
           Flagler                               009
         Hernando                              010-011
         Highlands                               012
        Indian River                             013
           Jackson                               014
             Lake                                015
             Leon                              016-017
             Levy                                018
          Manatee                                019
           Marion                                020
            Martin                               021
           Monroe                                022
        Okeechobee                               023
            Pasco                              024-027
           Putnam                                028
         Santa Rosa                              029
          Sarasota                               030
          St. Johns                              031
          St. Lucie                            032-033
           Sumter                              034-035
            Taylor                               036
          Wakulla                                037
        Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 7 of 43
                                                                                    EXHIBIT 2


                                   Alachua County Response
                            Report Due to the State by July 26, 2019


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.       Election Information: Please provide information regarding the election you held or
            assisted with

            A. Date: June 11, 2019

            B. Offices/Issues on Ballot:     City Commission Seat 3

            C. Jurisdiction (county or municipality (name)): City of Hawthorne, Florida

   II.      Compliance Actions Taken: Please describe what specific steps you took to comply
            with Section 4(e) of the Voting Rights Act and the Court’s Order:

               .
            1. Translator was available during all hours of the election.
            2. Spanish language sample ballots were provided on the website and posted at the
               polling place.
            3. All signage was in English and Spanish.
            4. Poll workers were trained on the procedures to follow for voters needing
               assistance in Spanish.
            5. A copy of the Spanish-English Election Terms Glossary prepared by the U.S.
               Election Assistance Commission was provided at the polling place and review in
               poll worker training.

   III.     List the number of individuals requesting Spanish-language assistance: 0

            A. Requests for Spanish-language sample ballot: 0

            B. Requests for in-person Spanish-language assistance: 0

            C. Requests for Spanish-language assistance over the phone/hotline: 0

            D. Other requests for Spanish-language assistance: 0


   IV.      List the number of individuals who accessed Spanish-language website: Unable to
            determine at this time.

   V.       Please describe any other information regarding Spanish-language assistance: 0




                                                                                              001
        Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 8 of 43
                                                                                     EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.       Election Information: Please provide information regarding the election you held or
            assisted with

            A. Date: Brevard County has not conducted an election since the 2018 General
               Election

            B. Offices/Issues on Ballot: N/A

            C. Jurisdiction (county or municipality (name)): Brevard County

   II.      Compliance Actions Taken: Please describe what specific steps you took to comply
            with Section 4(e) of the Voting Rights Act and the Court’s Order: N/A

   III.     List the number of individuals requesting Spanish-language assistance:

            A. Requests for Spanish-language sample ballot: N/A

            B. Requests for in-person Spanish-language assistance: N/A

            C. Requests for Spanish-language assistance over the phone/hotline: N/A

            D. Other requests for Spanish-language assistance: N/A


   IV.      List the number of individuals who accessed Spanish-language website: N/A

   V.       Please describe any other information regarding Spanish-language assistance: N/A




                                                                                              002
        Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 9 of 43
                                                                                     EXHIBIT 2


CHARLOTTE COUNTY                                                                     July 25, 2019

We haven’t had any elections since May 10th, 2019.

Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.       Election Information: Please provide information regarding the election you held or
            assisted with

            A. Date:

            B. Offices/Issues on Ballot:

            C. Jurisdiction (county or municipality (name)):

   II.      Compliance Actions Taken: Please describe what specific steps you took to comply
            with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.     List the number of individuals requesting Spanish-language assistance:

            A. Requests for Spanish-language sample ballot:

            B. Requests for in-person Spanish-language assistance:

            C. Requests for Spanish-language assistance over the phone/hotline:

            D. Other requests for Spanish-language assistance:


   IV.      List the number of individuals who accessed Spanish-language website:

   V.       Please describe any other information regarding Spanish-language assistance:




                                                                                              003
     Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 10 of 43
                                                                                   EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: 0

           B. Offices/Issues on Ballot: 0

           C. Jurisdiction (county or municipality (name)): Citrus

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance: 0

           A. Requests for Spanish-language sample ballot: 0

           B. Requests for in-person Spanish-language assistance: 0

           C. Requests for Spanish-language assistance over the phone/hotline:0

           D. Other requests for Spanish-language assistance:0


   IV.     List the number of individuals who accessed Spanish-language website: 0

   V.      Please describe any other information regarding Spanish-language assistance: 0




Citrus county did not have any elections since May 10, 2019.




                                                                                              004
Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 11 of 43
                                                           EXHIBIT 2




                                                                      005
     Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 12 of 43
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: COLUMBIA COUNTY HAS NOT HAD AN ELECTION SINCE MAY
              20, 2019

           B. Offices/Issues on Ballot: N/A

           C. Jurisdiction (county or municipality (name)): N/A

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: N/A

           B. Requests for in-person Spanish-language assistance: N/A

           C. Requests for Spanish-language assistance over the phone/hotline: N/A

           D. Other requests for Spanish-language assistance: N/A


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance: N/A




                                                                                              006
     Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 13 of 43
                                                                                   EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019: Duval

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: May 14, 2019
           B. Offices/Issues on Ballot: Five (5) City Council offices – two (2) At Large
              City Council seats - Districts 1 and 3 and three (3) District City
              Council seats – Districts 8, 10 and 14
           C. Jurisdiction (county or municipality (name)): City of Jacksonville

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:
           All required statutes and notices were printed in both English and
           Spanish and displayed at every Early Voting location and Election Day
           Polling Place. A bilingual English/Spanish sample ballot was mailed to
           each registered voters household. A Bilingual sample ballot was
           published in a newspaper of general distribution as well as Hispanic
           targeted newspapers. A bilingual English/Spanish sample ballot was
           posted on our website. Our website provides direct access to Google
           Translate. A Bilingual ballot was provided to every vote by mail voter,
           every Early Voting voter, and Election Day precinct voter. A Spanish
           version of the ballot was available on the auto mark for audio or visual
           assistance in all Early Voting sites (19) and all Election Day Precincts
           (199) . A Spanish speaking operator was available at our Call Center
           two weeks prior to and during voting hours for assistance.
   III.    List the number of individuals requesting Spanish-language assistance:
           A. Requests for Spanish-language sample ballot: None
           B. Requests for in-person Spanish-language assistance: Although we have no
               method of accurately capturing that data, estimates are we had fewer
               than 50 voters that requested language assistance.
           C. Requests for Spanish-language assistance over the phone/hotline: Three (3)
           D. Other requests for Spanish-language assistance: None that we are aware of.

   IV.     List the number of individuals who accessed Spanish-language website: That
           information is currently not available. We are working on a solution to
           be able to track this number in the near future.
   V.      Please describe any other information regarding Spanish-language assistance: We
           continually recruit Bilingual Poll Workers. We actively reach out to
           several Hispanic Civic groups for help in this matter including the:
           Hispanic Chamber of Commerce, UNF Spanish Club, Puerto Rican
           Chamber of Commerce, several Spanish radio and television stations
           (public announcements and interviews) and the North Florida Hispanic
           Leadership Alliance.




                                                                                              007
     Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 14 of 43
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: N/A

           B. Offices/Issues on Ballot: N/A

           C. Jurisdiction (county or municipality (name)): Escambia County

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order: No elections in the
           time period indicated.

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: N/A

           B. Requests for in-person Spanish-language assistance: N/A

           C. Requests for Spanish-language assistance over the phone/hotline: N/A

           D. Other requests for Spanish-language assistance: N/A


   IV.     List the number of individuals who accessed Spanish-language website: N/A

   V.      Please describe any other information regarding Spanish-language assistance: N/A




                                                                                              008
     Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 15 of 43
                                                                                   EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019: Flagler County

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: N/A

           B. Offices/Issues on Ballot: N/A

           C. Jurisdiction (county or municipality (name)): N/A

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order: N/A

   III.    List the number of individuals requesting Spanish-language assistance: N/A

           A. Requests for Spanish-language sample ballot: N/A

           B. Requests for in-person Spanish-language assistance: N/A

           C. Requests for Spanish-language assistance over the phone/hotline: N/A

           D. Other requests for Spanish-language assistance: N/A


   IV.     List the number of individuals who accessed Spanish-language website: N/A

   V.      Please describe any other information regarding Spanish-language assistance: N/A




                                                                                              009
     Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 16 of 43
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: None

           B. Offices/Issues on Ballot: None

           C. Jurisdiction (county or municipality (name)): Hernando County, FL

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order: We are currently
           working on all aspects of our office in order to comply for Presidential Preference
           Primary on March 17, 2020.

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: None

           B. Requests for in-person Spanish-language assistance: None

           C. Requests for Spanish-language assistance over the phone/hotline: None

           D. Other requests for Spanish-language assistance: None


   IV.     List the number of individuals who accessed Spanish-language website: 88- over
           sixty of these have been staff checking work and making edits.

   V.      Please describe any other information regarding Spanish-language assistance: We
           have had zero requests for anything in Spanish.




Shirley Anderson
Hernando County Supervisor of Elections
20 N Main St. Room 165
Brooksville, FL 34601
352-754-4125




                                                                                              010
Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 17 of 43
                                                           EXHIBIT 2




                                                                      011
             Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 18 of 43
                                                                                                  EXHIBIT 2

Kristen Diot

From:                Ogg, Penny <pogg@votehighlands.com>
Sent:                Tuesday, July 23, 2019 4:28 PM
To:                  Davis, Ashley E.
Subject:             Re: Spanish-Language Assistance Information


                                       EMAIL RECEIVED FROM EXTERNAL SOURCE
Good Afternoon Ashley,
Highlands has not conducted nor assisted with any elections since May 10, 2019.
If I still need to write in N/A on the chart I will do so, please advise if this email is not sufficient.
Thank you so much! Have a wonderful day!


Sincerely,

    Penny Ogg, MFCEP
  Supervisor of Elections
   Highlands County



Florida has a very broad public records law. Written communications to or from county officials
regarding county business constitute public records and are available to the public and media upon request
unless the information is subject to a specific statutory exemption. Therefore, this email and any that you
sent that generated this response may be subject to public disclosure.




                                                            1
                                                                                                            012
      Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 19 of 43
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:


Indian River County has not held or assisted a municipality with an election since May 10, 2019.

N/A




                                                                                              013
     Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 20 of 43
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:    N/A Jackson County did not have any.

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                              014
Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 21 of 43
                                                           EXHIBIT 2




                                                                      015
     Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 22 of 43
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: June 18, 2019

           B. Offices/Issues on Ballot: FL. House, District 7

           C. Jurisdiction (county or municipality (name)): Leon County

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:
           a. Precinct specific Spanish-language sample ballots available throughout Early
              Voting and on Election Day at voting location. This “translation tool” would be
              used to assist voters in completing their official English ballot.
           b. Spanish-language Sample Ballots and Election Guides, Voter Registration forms,
              and voting instructions were available at all Early Voting and Election Day sites
              and on our website.
           c. Full time Bi-lingual staff member hired in May 2019; available to assist voters.
           d. English/Spanish Communication Boards available at all Early Voting and
              Election Day sites, including EAC glossary of terms.

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: We did not have any request for
              Spanish-language sample ballots since May 10, 2019.

           B. Requests for in-person Spanish-language assistance: During both our Early
              Voting period and on Election Day, we had 0 (zero) voters request in person
              Spanish-language assistance. We had 1 person visit our office that brought a
              family member with them to assist them. They did not request Spanish-language
              assistance from our staff.

           C. Requests for Spanish-language assistance over the phone/hotline: We had 1
              person call our main office and our Bi-lingual staff member assisted the voter.

           D. Other requests for Spanish-language assistance: We did not have any other
              request for Spanish-language assistance.


   IV.     List the number of individuals who accessed Spanish-language website: 32 unique
           visits and total of 46 repeat visitors. (https://www.leonvotes.org/es)




                                                                                              016
 Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 23 of 43
                                                                            EXHIBIT 2


V.   Please describe any other information regarding Spanish-language assistance: Leon
     County has hired 1 Full-time staff member who is bilingual, proficient in reading and
     writing in Spanish. Our office attended the Spanish Language Workshop hosted by
     Hillsborough County on July 24th. We will continue to the process of documenting,
     evaluating, and translating certain election materials in anticipation of the
     requirements that are in the current Court Order and may be codified per upcoming
     Rule making meetings.




                                                                                      017
Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 24 of 43
                                                           EXHIBIT 2




                                                                      018
     Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 25 of 43
                                                                                   EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019: Manatee County has held or assisted in no elections between May 10, 2019
and July 22, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: N/A

           B. Offices/Issues on Ballot: N/A

           C. Jurisdiction (county or municipality (name)): N/A

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order: N/A

   III.    List the number of individuals requesting Spanish-language assistance: N/A

           A. Requests for Spanish-language sample ballot: N/A

           B. Requests for in-person Spanish-language assistance: N/A

           C. Requests for Spanish-language assistance over the phone/hotline: N/A

           D. Other requests for Spanish-language assistance: N/A


   IV.     List the number of individuals who accessed Spanish-language website: N/A

   V.      Please describe any other information regarding Spanish-language assistance: N/A




                                                                                              019
     Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 26 of 43
                                                                                     EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           This office has not conducted any election since May 10, 2019

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)): Marion

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

           For the 2018 General Election a bilingual (English and Spanish) sample ballot was
           created. It was both mailed to all eligible registered voters and posted in all polling
           places.

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: 0

           B. Requests for in-person Spanish-language assistance: 2

           C. Requests for Spanish-language assistance over the phone/hotline: 1

           D. Other requests for Spanish-language assistance: 2

   IV.     List the number of individuals who accessed Spanish-language website:

           This information is currently not available. We are working on a solution to be able
           to track this number moving forward.

   V.      Please describe any other information regarding Spanish-language assistance:

           We include Spanish‐language links on our website and offer Google translate. We
           have also posted a notice, in both an English and Spanish, on our homepage for
           voters needing language assistance.

           All polling place signage, which serves to inform and direct the voter, has been
           replaced with bilingual signage in both English and Spanish.

           All paper materials that a voter may come in contact with, letters, affidavits, etc., are
           in the process of being updated to include both English and Spanish.

                                                                                                020
     Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 27 of 43
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019: Martin

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: June 18, 2019

           B. Offices/Issues on Ballot: Town Commissioner

           C. Jurisdiction (county or municipality (name)): Town of Sewall’s Point

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:
              1. Facsimile Spanish sample ballots
              2. Spanish voting instructions
              3. Spanish assistance notice
              4. Staff member available for Spanish assistance

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: 0

           B. Requests for in-person Spanish-language assistance: 0

           C. Requests for Spanish-language assistance over the phone/hotline: 0

           D. Other requests for Spanish-language assistance: 0


   IV.     List the number of individuals who accessed Spanish-language website: 1


   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                              021
             Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 28 of 43
                                                                                                   EXHIBIT 2

Kristen Diot

From:                MonroeCountySOE <info@keys-elections.org>
Sent:                Friday, July 19, 2019 3:51 PM
To:                  Davis, Ashley E.
Subject:             FW: Spanish-Language Assistance Information
Attachments:         131 Order Granting in Part Plaintiffs' Mt. for PI.pdf; 131 Compliance Chart.docx


                                       EMAIL RECEIVED FROM EXTERNAL SOURCE

                        The attachments/links in this message have been scanned by Proofpoint.

Good Afternoon Ashley,

Monroe County has not: held or assisted with since May 10, 2019.

Our next City Election will be in November 2019

R. Joyce Griffin
Supervisor of Elections
Monroe County, FL
(305) 292‐3416 – Phone
(305) 292‐3406 – Fax
www.KeysElections.org

https://registertovoteflorida.gov/en/Registration/Index ‐ Register to vote on line

https://www.keyselections.org/Voters/Vote‐by‐Mail‐Request ‐ Request a Vote by Mail ballot

https://www.keyselections.org/Voters/My‐Vote‐by‐Mail‐Status ‐ Check your Vote By Mail Status




                                                             1
                                                                                                         022
     Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 29 of 43
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: N/A

           B. Offices/Issues on Ballot: N/A

           C. Jurisdiction (county or municipality (name)): OKEECHOBEE

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order: N/A

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: N/A

           B. Requests for in-person Spanish-language assistance: N/A

           C. Requests for Spanish-language assistance over the phone/hotline: N/A

           D. Other requests for Spanish-language assistance: N/A


   IV.     List the number of individuals who accessed Spanish-language website: N/A

   V.      Please describe any other information regarding Spanish-language assistance: N/A




                                                                                              023
         Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 30 of 43
                                                                                     EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019: Pasco

   I.        Election Information: Please provide information regarding the election you held or
             assisted with

             A. Date: June 18, 2019

             B. Offices/Issues on Ballot: Special General Election-House District 38 & City of
                Port Richey, Special Mayoral Election.

             C. Jurisdiction (county or municipality (name)): Special General Election-House
                District 38 & City of Port Richey, Special Mayoral Election.

   II.       Compliance Actions Taken: Please describe what specific steps you took to comply with
             Section 4(e) of the Voting Rights Act and the Court’s Order:
             We have no direct knowledge whether any of the Spanish-Speaking voters provided
             with assistance in Pasco County, Florida were covered under Section 4(e) of the
             Voting Rights Act however, in compliance with the Court’s Order, we have done
             the following:

             I.   Provide official Spanish language ballots on a:
                     1. unilingual ballot;
                     2. bi or multilingual ballot; and or
                     3. electronic Voter Assistance Terminal
                  Currently reviewing the various ballot types to make the ultimate
                  decision after considering the economic and logistical impact. We have
                  made the request from our vendor to obtain the license to produce the
                  ballots in Spanish.

            II.   Create toll free, county specific Spanish language hotline with:

                     1. At least one bilingual employee who:
                             a. Translates or assists during
                                    •   early voting hours
                                    •   when polls are open
                                    •   during cure period
                                    •   all business hours on other days

                        We have established a toll-free Spanish-language hotline (833-828-3224)

                        We augmented our Bilingual staff and created three Language
                        Assistance Officers (LAO) to assist ALL Spanish-language voters with
                        translation, assisting Spanish-language voters not only during early
                        voting, election day but EVERY day.
                                                   1

                                                                                               024
Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 31 of 43
                                                                          EXHIBIT 2



                 Worked with our BOCC to develop a Civic Leave Program for county
                 employees to serve as pollworkers (includes a reference for bilingual
                 pollworkers)

                 Outreach for bilingual pollworkers-The following persons/ organizations
                 were provided a notice for bilingual pollworkers and requested they
                 distribute to their membership:
                         o Club Libertad Organization (Supervisor Corley spoke at
                             their monthly meeting)
                         o Margarita Romo-Executive Director for Farmworkers Self
                             Help Organization.
                         o Chairmen of the Pasco County DEC/REC
                         o Partnered with our Tax Collector to provide bilingual
                             pollworkers

            2. Display at each polling place the availability of Spanish hotline
                  assistance, with both county and state's number (Columbia,
                  Jackson, Okeechobee, Taylor and Wakulla may refer directly to
                  state)

                  This will commence with the upcoming special municipal
                  election for the City of Port Richey on September 10, 2019.

  Ill.   Provide in Spanish all official election related written and electronic
         materials including (must be made known at polling places and SOE office
         these are available):

            1. ballots (In accordance with the Court’s Order, will be done
                  before 2020 PPP)
            2.    vote-by-mail and early voting materials (In process and in
                  accordance with the Court’s Order, will be done before the 2020
                  PPP)
            3.    provisional ballot materials (Completed)
            4.    voter registration materials (Partially completed and in accordance
                  with the Court’s Order, will be done before the 2020 PPP;
                  Spanish voter registration have been available for some time)
            5.    voter information materials and guides (Partially completed and in
                  accordance with the Court’s Order, will be done before the 2020
                  PPP)
            6.    notification of elections and polling places (Partially completed and
                  in accordance with the Court’s Order, will be done before the
                  2020 PPP)
            7.    polling place signage (in process and in accordance with the
                                          2

                                                                                   025
Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 32 of 43
                                                                           EXHIBIT 2


                Court’s Order, will be done before the 2020 PPP)

            8. all information on SOE website (We utilize Google Translator and we
                have made available Spanish versions of all forms in PDF)

            Note: Our office had already begun to translate many of our forms and
            voting materials into Spanish. This included ensuring each early voting site
            and each election day polling place had Spanish-language resources
            available to voters.

  IV.    All information provided to the public must likewise be provided
         in Spanish. (In process and in accordance with the Court’s
         Order, will be done before the 2020 PPP).
   V.    Provide at each polling place a copy of the Spanish-English Elections Terms
         Glossary prepared by the EAC (This will commence with the upcoming
         special municipal election for the City of Port Richey on September 10,
         2019)

   VI.   Provide Spanish-language information on websites that is readily accessible
         through Spanish links. (We utilize Google Translator)

 VII.    Provide information in Spanish on websites and at polling places that
         voters may bring a helper. (Completed)

 VIII.   To the extent practicable, recruit, hire, train and assign bilingual
         pollworkers.

            1. Worked with our BOCC to develop a Civic Leave Program for
               county employees to serve as pollworkers (includes a reference
               for bilingual pollworkers)
            2. Outreach for bilingual pollworkers-The following
               persons/organizations were provided a notice for bilingual
               pollworkers and requested they distribute to their membership:
                    • Club Libertad Organization (Supervisor Corley spoke
                        at their monthly meeting)
                    • Margarita Romo-Executive Director for Farmworkers
                        Self Help Organization
                    • Chairmen of the Pasco County DEC and REC
                    • Pasco County Tax Collector



                                         3

                                                                                  026
     Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 33 of 43
                                                                                EXHIBIT 2


       IX.   Train poll officials and other election personnel regarding section 4(e),
             including making Spanish language assistance and materials available. (This
             will commence with the upcoming the City of Port Richey Special
             Election on September 10, 2019)

        X.   SOE's who run municipal elections prior to March 16, 2020, must provide
             Spanish facsimile sample ballots, and post the sample ballots on their
             website and provide notice of Spanish sample ballots at polling places. (In
             compliance)

III.     List the number of individuals requesting Spanish-language assistance: Since May 1,
         2019, seven

         A. Requests for Spanish-language sample ballot: (One Voter)

         B. Requests for in-person Spanish-language assistance: (One Voter)

         C. Requests for Spanish-language assistance over the phone/hotline (Five voters)

         D. Other requests for Spanish-language assistance: (None to our knowledge)


IV.      List the number of individuals who accessed Spanish-language website: We don’t
         maintain a Spanish-language website, rather a voter can have the entire website
         translated into Spanish via Google Translator and most of our forms have been
         translated into Spanish and posted to our website as pdf’s.

V.       Please describe any other information regarding Spanish-language assistance:

             •   Received an email from an out of state individual requesting information

             •   We are attending an FSASE multi-county workshop on 7/24/19 to receive
                 information on converting to a bilingual county.

             •   We are in the process of developing an estimate of the anticipated
                 expenditures to comply with the Court’s order and Governor DeSantis
                 directive.




                                              4

                                                                                            027
     Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 34 of 43
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019: Putnam. No Elections

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                              028
     Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 35 of 43
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: N/A

           B. Offices/Issues on Ballot: N/A

           C. Jurisdiction (county or municipality (name)): N/A

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

           Santa Rosa County has not had any elections since May 10, 2019

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: N/A

           B. Requests for in-person Spanish-language assistance: N/A

           C. Requests for Spanish-language assistance over the phone/hotline: N/A

           D. Other requests for Spanish-language assistance: N/A


   IV.     List the number of individuals who accessed Spanish-language website: N/A

   V.      Please describe any other information regarding Spanish-language assistance: N/A




                                                                                              029
     Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 36 of 43
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: No elections held, since May 10, 2019

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)): Sarasota County

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                              030
     Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 37 of 43
                                                                                   EXHIBIT 2


St. Johns County, FL                                                       July 23, 2019

Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: NONE. There have been no elections in St. Johns since 11/6/2018 and
              none are scheduled until March 17, 2020.

           B. Offices/Issues on Ballot: N/A

           C. Jurisdiction (county or municipality (name)):         St. Johns, County, FL

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance: N/A

           A. Requests for Spanish-language sample ballot: None

           B. Requests for in-person Spanish-language assistance: None

           C. Requests for Spanish-language assistance over the phone/hotline: None

           D. Other requests for Spanish-language assistance: None

   IV.     List the number of individuals who accessed Spanish-language website: N/A

   V.      Please describe any other information regarding Spanish-language assistance: N/A




                                                                                              031
     Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 38 of 43
                                                                                    EXHIBIT 2




Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:


   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: No elections have been held in St Lucie County since May 10, 2019

           B. Offices/Issues on Ballot:      N/A

           C. Jurisdiction (county or municipality (name):          N/A


   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:
           • Scheduled software upgrades with Dominion Voting Systems to ensure our voting
              equipment was updated for Spanish translation
           • Contracted with AT&T for a toll free number to replace our current Spanish
              Hotline
           • Active recruitment of Spanish speaking Poll Workers
           • Work with VR Systems to ensure our website is complaint when voters select the
              option for Spanish translation, this will allow us to track the number of voters
              requesting Spanish translation through our website
           • 7 staff members attended a recent Spanish Language Workshop, held in Tampa


   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:          0

           B. Requests for in-person Spanish-language assistance:          0

           C. Requests for Spanish-language assistance over the phone/hotline: 0

           D. Other requests for Spanish-language assistance:       0


   IV.     List the number of individuals who accessed Spanish-language website:

           None, as of May 10, 2019

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                              032
Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 39 of 43
                                                           EXHIBIT 2


    See question II




                                                                      033
     Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 40 of 43
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: July 23rd, 2019

           B. Offices/Issues on Ballot: City Mayor and 3 Referendums

           C. Jurisdiction (county or municipality (name)): City of Webster

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

           Sumter County has continued to work very hard to complete the necessary steps
           to comply with Section 4(e) of the Voting Rights Act/Court’s Order.

           While preparing for our resent Special Election, we were able to offer a Bi-
           Lingual worker at our Toll Free number.

           Also, we created a bi-lingual ballot for Election Day, Vote By Mail, and sent out
           bi-lingual Sample Ballots to the voters.

           In addition, we had a display set up “Know Your Ballot” in, both,
           English/Spanish on the display cover. This display included bi-lingual Sample
           Ballots for the Precinct.

           Our totem included: Voter Bill of Rights, Voter Responsibilities, Instructions for
           Voters, and Notice of Fraud in, both, English and Spanish. (These items have
           been framed and are hanging in our office, too.) The totem, too, included, the bi-
           lingual Sample Ballot.

           Our Website has been set up to allow all information to be displayed in
           English/Spanish. The information provided was easily located/identified on our
           front page, as a link, to a full page complete with information regarding the
           Webster Election. (English/Spanish options)

           Lastly, our Canvassing Board Notice(s) were posted with, both, English and
           Spanish languages. We are continuing to update and incorporate
           English/Spanish needs for our future Elections.


   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: Zero (0)




                                                                                              034
 Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 41 of 43
                                                                            EXHIBIT 2



      B. Requests for in-person Spanish-language assistance: Zero (0)

      C. Requests for Spanish-language assistance over the phone/hotline: Zero (0)

      D. Other requests for Spanish-language assistance: Zero (0)


IV.   List the number of individuals who accessed Spanish-language website: Zero (0) per
      our report.

V.    Please describe any other information regarding Spanish-language assistance: See II.
      above




                                                                                      035
     Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 42 of 43
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: June 18, 2019

           B. Offices/Issues on Ballot: State Representative – District 7

           C. Jurisdiction (county or municipality (name)): Taylor County

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order: sample ballots
           (mailed, published in newspaper, posted on website), polling place signage (inside
           polling room)

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: 0

           B. Requests for in-person Spanish-language assistance: 0

           C. Requests for Spanish-language assistance over the phone/hotline: 0

           D. Other requests for Spanish-language assistance: 0


   IV.     List the number of individuals who accessed Spanish-language website: not currently
           tracking this information

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                              036
     Case 1:18-cv-00152-MW-GRJ Document 133 Filed 08/01/19 Page 43 of 43
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: June 18, 2019 – Special General Election

           B. Offices/Issues on Ballot:
              2019 Special General – State Representative District 7

           C. Jurisdiction: Wakulla County Elections:

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order: In the June 18,
           2019 Special Elections we had both Spanish sample ballots and regular ballot in
           Spanish available along with other materials available in Spanish.

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: NONE

           B. Requests for in-person Spanish-language assistance: NONE

           C. Requests for Spanish-language assistance over the phone/hotline: NONE

           D. Other requests for Spanish-language assistance: NONE


   IV.     List the number of individuals who accessed Spanish-language website: NONE! that
           I am aware of.

   V.      Please describe any other information regarding Spanish-language assistance:

           This office has done all that could be done if any assistance would be needed, but
           we had NO request for anything in Spanish materials or assistance.




                                                                                              037
